DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 16 are objected to because of the following informalities: In line 4 of claim 4, “the” is spelled incorrectly.  Regarding claim 16, “and the binder” should be removed from either line 2-3 or line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Publication 2012/0321953).
Regarding claims 1-3, Chen discloses a cathode used in a lithium battery comprising: a vanadium oxide and nanographene platelets (NGPs) composite, wherein the capacity of the cathode is greater than 400 mAh/g (Paragraphs 0028, 0039).  It is inherent that vanadium undergoes a change in oxidation state of at least two between a charged and discharged state.
Chen teaches every limitation of claim 1-3 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Publication 2012/0321953) in view of Zhang (U.S. Patent Publication 2016/0365577).
The teachings of Chen have been discussed in paragraph 4 above.  Chen also discloses that the NGPs are added in an amount of 0.01 to 50 wt% based on the total weight of NGPs and vanadium oxide (Paragraph 0028), as recited in claims 7-9 of the present invention.  Chen teaches that the NGPs have a surface area of 300-2600 m2/g (Paragraph 0081), as recited in claim 19 of the present invention.  Chen also teaches that the electrode is formed by mixing the hydrothermally formed vanadium oxide and NGP material with a binder and a solvent to form a slurry, applying the slurry onto a current collector, and allowing the solvent to evaporate, wherein the binder is PVDF (Paragraphs 0073, Examples 5 and 6), as recited in claims 9, 18 and 20 of the present invention.  This then forms a lithium battery cathode comprising vanadium oxide, NGPs, and a binder on a current collector, as recited in claim 15 of the present invention.  Chen discloses that the cathode is used in a lithium battery with a lithium ion anode, a separator and an electrolyte (Paragraph 0041), as recited in claim 10 of the present invention.
Chen fails to disclose that the vanadium material is ε-VOPO4, that the amount of binder in the cathode is 10 wt%, and that the battery has a supporting lithium salt.
Zhang discloses a positive electrode comprising ε-VOPO4 as an active material (Paragraph 0019), as recited in claims 5-9, 14-16 and 18 of the present invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used ε-VOPO4 instead of the vanadium oxide of Chen because Zhang teaches that this material creates a higher capacity cathode.  It also would have been obvious to one of ordinary skill in the art that the amount of binder in the cathode of Chen could be 10 wt% because Zhang teaches that this amount allows for a ratio of cathode components that have a high capacity.  Finally, it would have been obvious to one of ordinary skill in the art that the battery of Chen could comprise a supporting salt because Zhang teaches that it is common for an electrolyte to have more than one salt.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art that the vanadium would have a discharge capacity of at least 75% of a theoretical value for the discharge capacity because vanadium is known to have the ability to have a high charge and discharge capacity.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art that a common electrolyte used in a lithium battery, such as the one of Chen, would be able to operate at a battery potential of at least 4.5 V.

Regarding claims 12 and 13, it would have been obvious to one of ordinary skill in the art that the cathode of Chen and Zhang could have a dual lithium ion exchange characteristic, having a capacity of about 125 mAh/g at a voltage exceeding 3.7 V or having an energy capacity of at least 850 mWh/g because the composition of the cathode, the amounts of the components of the cathode and the method of making the cathode of Chen and Zhang are the same as those of the present invention and thus the cathode should have the same properties. 
As to claim 14, it would have been obvious to one of ordinary skill in the art that since the composition of the cathode, the amounts of the components of the cathode and the method of making the cathode of Chen and Zhang are the same as those of the present invention, the theoretical capacity would be the same as that of the present invention, which is 305 mA/g.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art that since the composition of the cathode, the amounts of the components of the cathode and the method of making the cathode of Chen and Zhang are the same as 
As to claim 17, it would have been obvious to one of ordinary skill in the art that since the composition of the cathode, the amounts of the components of the cathode and the method of making the cathode of Chen and Zhang are the same as those of the present invention, the current-voltage profile would be the same as that of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722